Undercofler, Presiding Justice.
The Georgia Public Service Commission ordered a rate increase effective September 1, 1975, for the Savannah Electric and Power Company. The order provided, "In keeping with this order with the said increase to be effective with bills rendered on and after September 1, 1975.” Riley brought a class action in Chatham County against the Savannah Electric and Power Company to enjoin it from collecting the new rates on electricity consumed prior to September 1,1975, and to recover monies already collected under said order for electricity consumed prior to September 1, 1975. The Georgia Public Service Commission was not named a party in the case. The trial court upon motion dismissed the action for lack of subject matter jurisdiction. We affirm. Code § 93-211 provides, "The domicile of the Public Service Commission is hereby fixed at the Capital, and no court of this State, other than those of Fulton County, shall have or take jurisdiction in any suit or proceeding brought or instituted against said Commission or on account of any of its orders or rules.."1 (Emphasis supplied.) There is no constitutional attack upon this statute. Its provisions require the instant action upon an order of the Commission to be instituted in Fulton County. Accordingly, the trial court was correct in dismissing the suit for lack of subject matter jurisdiction.
Argued April 13, 1976
Decided May 5, 1976.
Brannen, Wessels & Searcy, Charles H. Wessels, for appellant.
Frank Coggin, LeamonR. Holliday, III, for appellee.

Judgment affirmed.


All the Justices concur, except Ingram, J., who dissents.


 See Ga. L. 1976, p. 418, amending Code § 93-211 by adding, " except nothing contained herein shall prevent the courts of the county in which is located the principal office of a business entity regulated by the Commission from having or taking jurisdiction in any suit or proceeding brought or instituted against that business entity as a result of any such Commission order or rule.”